                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                        ANDERSON/GREENWOOD DIVISION

Tabetha Robinson,                )               Case No. 8:19-cv-01324-DCC-JDA
                                 )
                    Plaintiff,   )
                                 )
v.                               )                          ORDER
                                 )
Anmed Encompass Health           )
Rehabilitation Hospital LLC,     )
                                 )
                    Defendant.   )
________________________________ )

      This matter is before the Court on Plaintiff’s Complaint alleging discrimination and

retaliation claims pursuant to Title VII of the Civil Rights Act of1964, as amended, and 42

U.S.C. § 1981, as well as state law claims. ECF No. 1. In accordance with 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), this matter was referred to United

States Magistrate Judge Jacquelyn D. Austin for pre-trial proceedings and a Report and

Recommendation (“Report”). On July 17, 2019, Defendant filed a Motion to Dismiss.

ECF No. 19. Plaintiff filed a Response in Opposition, and Defendant filed a Reply. ECF

Nos. 22, 24.

      On October 17, 2019, the Magistrate Judge issued a Report recommending that

the Motion to Dismiss be granted as to Plaintiff’s causes of action for breach of contract,

loss of enjoyment of life and future medicals, and punitive damages and denied as to all

other claims. ECF No. 25. The Magistrate Judge advised the parties of the procedures
and requirements for filing objections to the Report and the serious consequences if they

failed to do so. Neither party has filed objections, and the time to do so has passed.

        The Magistrate Judge makes only a recommendation to this Court.                  The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the Report’s

recommendation. Accordingly, the Court adopts the recommendation of the Magistrate

Judge. Defendant’s Motion to Dismiss [19] is GRANTED as to Plaintiff’s claims for breach

of contract, loss of enjoyment of life and future medicals, and punitive damages and is

otherwise DENIED.
      IT IS SO ORDERED.

                              s/ Donald C. Coggins, Jr.
                              United States District Judge

January 27, 2020
Spartanburg, South Carolina
